Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 1 of 41

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FACEBOOK, INC.; INSTAGRAM,
LLC; and WHATSAPP LLC,

Plaintiffs, :
: Civil Action No.
V. :
NEW VENTURES SERVICES,
CORP., and DOES 1-10, :
: Jury Trial Demanded
Defendants. :
COMPLAINT

Plaintiffs Facebook, Inc. (“Facebook’’), Instagram, LLC (“Instagram”), and
WhatsApp LLC (“WhatsApp”) (collectively “Plaintiffs’”) by and through their
attorneys, Perkins Coie LLP and Royer Cooper Cohen Braunfeld LLC, file their
complaint for injunctive relief and damages against Defendant New Ventures
Services, Corp., which is the registrant of at least 74 domain names that infringe
Plaintiffs’ trademarks; and Does 1—10, who are acting in concert with, as the
agents of, and/or as the alter egos of New Ventures Services, Corp. (collectively,
“NVSC”).

I. INTRODUCTION

1. Facebook, Instagram, and WhatsApp are among the most

recognizable brands on the Internet and in the world. Seeking to take advantage of

Plaintiffs’ goodwill and fame, and unwary Internet users, NVSC has registered at
Case 3:21-cv-00697-MEM Document 1 Filed 04/15/21 Page 2 of 41

least 278 domain names that are identical or confusingly similar to Plaintiffs’
trademarks, including, for example, httpinstagram.com, instagram-login.com, and
hackearwhatsapp.com. As of March 29, 2021, NVSC owned at least 74 of these
identical or confusingly similar domain names (these domain names currently
registered by NVSC are referred to collectively as the “Infringing Domain
Names”). As reported by domain name news sources, the ICANN-accredited
registrars Network Solutions, LLC and Register.com, Inc. cherry-picked many of
the Infringing Domain Names prior to the registrations expiring and then
transferred the Infringing Domain Names to NVSC—a related entity—before the
Infringing Domain Names became publicly-available for registration. On
information and belief, NVSC now uses most of the Infringing Domain Names to
trick unsuspecting Internet users into visiting the websites at the Infringing Domain
Names (the “Associated Websites”).

2. NVSC then monetizes the Infringing Domain Names by exploiting the
mistakes of Internet users who believe they are navigating to Plaintiffs’ authorized
online websites. The majority of the Associated Websites are “pay-per-click”
websites from which NVSC generates revenue from Internet traffic. Some of the
Associated Websites have also been flagged for suspected phishing and other
nefarious website activities. In addition, NVSC profits from the notoriety of

Plaintiffs’ trademarks on which the Infringing Domain Names are based by
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 3 of 41

offering to sell these Infringing Domain Names, and, on information and belief,
often soliciting the former registrants of the Infringing Domain Names to pay
extortionate prices to buy back the Infringing Domain Names. In many instances,
NVSC directs consumers interested in purchasing these Infringing Domain Names
to the Network Solutions, LLC website.

3. This illicit business model is nothing new to NVSC, which has a long
and well-documented history of working in active concert with related entities in
order to profit in bad faith from the registration, trafficking in, and use of
trademark-based domain names. These related entities include registrars Network
Solutions, LLC and Register.com, Inc., and the proxy service provider Perfect
Privacy, LLC, all of which are subsidiaries of Web.com Group, Inc.

4. Plaintiffs bring this lawsuit to stop NVSC’s unlawful activity and
recover for the harm done to Plaintiffs and their trademarks.

Il. THE PARTIES

5. Plaintiff Facebook, Inc. is a Delaware corporation with its principal
place of business in Menlo Park, California.

6. Plaintiff Instagram, LLC is a Delaware limited liability company with
its principal place of business in Menlo Park, California.

7. Plaintiff WhatsApp LLC is a Delaware limited liability company with

its principal place of business in Menlo Park, California.
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 4 of 41

8. Defendant New Ventures Services, Corp. is a British Virgin Islands
corporation using a Post Office box in Drums, Pennsylvania, United States for all
but one of the Infringing Domain Names, and that one lists Pennsylvania as the
Registrant State without specifying a city. According to Web.com Group, Inc.’s
(“Web.com”) 2017 SEC Form 10-K Exhibit 21.1, NVSC was and/or is a subsidiary
of Web.com. Web.com is a web technology company servicing millions of
customers worldwide through its portfolio of brands, including the ICANN-
accredited registrars Network Solutions, LLC (“Network Solutions”) and
Register.com, Inc. (“Register.com”), the domain name registration and aftermarket
service provider SnapNames, and the domain name registration proxy service
provider Perfect Privacy, LLC (“Perfect Privacy”). In February 2021, Web.com
was acquired by and/or merged into a newly-formed entity called Newfold Digital,
which is apparently being led by the former CEO and CFO of Web.com, among
other members of the Web.com leadership team. Both Web.com and Network
Solutions have offices at 10 Azalea Rd., Drums, Pennsylvania, 18222-2154.

9. On information and belief, Defendant Does 1—10 are individuals
and/or entities residing in the United States working in concert with, as the agents
of, and/or as the alter egos of NVSC to register, traffic in, and use the Infringing

Domain Names with a bad faith intent to profit (“Related Entity Does”).
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 5 of 41

IW. JURISDICTION AND VENUE

10. The Court has jurisdiction over the federal causes of action alleged in
this complaint pursuant to 28 U.S.C. §§ 1331 and 1338(a), and 15 U.S.C.

§ 1121(a).

11. The Court has personal jurisdiction over NVSC because NVSC has
consented to personal jurisdiction in this District and because a substantial part of
the activities giving rise to this complaint occurred in and arise from an address in
this District.

12. Under the ICANN 2013 Registrar Accreditation Agreement, domain
registrars are required to enter into contracts with domain registrants, which
contracts include a forum-selection clause “[f]or adjudication of disputes
concerning or arising from use of the [domain name]” consenting “to the
jurisdiction of the courts of the [registrant]’s domicile.”

13. The ICANN 2013 Registrar Accreditation Agreement further requires
that registrars’ contracts with domain registrants include provisions requiring the
registrant to provide “accurate and reliable contact details” including the “postal
address . . . of the [registrant].”

14. Each of the sponsoring registrars for the Infringing Domain Names is

a signatory to the ICANN 2013 Registrar Accreditation Agreement.
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 6 of 41

15. Network Solutions, Register.com, eNom, Inc., and SnapNames are
each a sponsoring registrar for at least one Infringing Domain Name. The
publicly-available registration agreements for these four registrars include the
required forum-selection and contact information clauses noted above. On
information and belief, NVSC’s registration agreements with these four registrars
include the required forum-selection and contact information clauses noted above.

16. On information and belief, all other sponsoring registrars’ contracts
with NVSC for each of the Infringing Domain Names include the required forum-
selection and contact information clauses noted above.

17. NVSC uses a Post Office box in Drums, Pennsylvania, United States
for all but one of the Infringing Domain Names, and that one lists Pennsylvania as
the Registrant State without specifying a city.

18. _NVSC has used the same Post Office box in Drums, Pennsylvania as
its registration address with respect to more than 222,000 domain name
registrations. NVSC has continuously used this Post Office box in Drums,
Pennsylvania in connection with domain name registrations since at least 2013.

19. Venue is proper in this action pursuant to 28 U.S.C. §§ 1391(b)(2)
and/or 1391(b)(3), because NVSC uses a Post Office box in Drums, Pennsylvania,
United States for all but one of the Infringing Domain Names, and this Court has

personal jurisdiction over NVSC.
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 7 of 41

IV. FACTS
A. Plaintiffs and their Trademarks

1. Facebook

20. Amongst other products and services, Facebook offers a social
networking website and mobile application that enables its users to create their
own personal profiles and connect with each other on their personal computers and
mobile devices.

21. Facebook owns the exclusive rights to numerous trademarks and
service marks to provide its online services, including the distinctive FACEBOOK
word mark and stylized mark, and has used the marks in connection with its
services since at least as early as 2004.

22. In addition to its extensive common law rights, Facebook owns
numerous United States registrations for its FACEBOOK marks, including but not
limited to:

a. United States Registration Number 3,734,637; and

b. United States Registration Number 3,881,770.
Copies of these registration certificates are attached to this complaint as Exhibit 1.
Facebook’s common law and registered FACEBOOK trademarks are collectively

referred to as the “Facebook Trademarks.”
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 8 of 41

23. Facebook’s use of the Facebook Trademarks in interstate commerce
has been extensive, continuous, and substantially exclusive. Facebook has made,
and continues to make, a substantial investment of time, effort, and expense in the
promotion of Facebook and the Facebook Trademarks. As a result of Facebook’s
efforts and use, the Facebook Trademarks are famous (and have been famous since
at least as early as 2011) as they are recognized within the United States and
around the world as signifying high quality, authentic goods and services provided
by Facebook.

2. Instagram

24. Instagram offers a photo and video sharing and editing service, mobile
application, and social network. Instagram users can choose to share their photos
and videos with their followers online.

25. Instagram owns the exclusive rights to the distinctive INSTAGRAM
word mark and stylized mark, having used the marks in connection with its goods
and services since at least as early as 2010.

26. In addition to its extensive common law rights, Instagram owns
numerous United States registrations for the INSTAGRAM marks, including, but
not limited to:

a. United States Registration Number 4,795,634;

b. United States Registration Number 4,146,057;
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 9 of 41

C. United States Registration Number 4,756,754;

d. United States Registration Number 5,566,030;

e. United States Registration Number 4,856,047;

f. United States Registration Number 4,822,600;

g. United States Registration Number 4,827,509;

h. United States Registration Number 4,863,595

1. United States Registration Number 4,863,594;

j. United States Registration Number 5,019,151; and

k. United States Registration Number 5,869,731.
Copies of these registration certificates are attached to this complaint as Exhibit 2.
Instagram’s common law and registered INSTAGRAM trademarks are collectively
referred to as the “Instagram Trademarks.”

27. Instagram’s use of the Instagram Trademarks in interstate commerce
has been extensive, continuous, and substantially exclusive. Instagram has made,
and continues to make, a substantial investment of time, effort, and expense in the
promotion of Instagram and the Instagram Trademarks. As a result of Instagram’s
efforts and use, the Instagram Trademarks are famous (and have been famous since
at least as early as 2014) as they are recognized within the United States and
around the world as signifying high quality, authentic goods and services provided

by Instagram.
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 10 of 41

3. WhatsApp

28. WhatsApp offers simple, secure, reliable messaging and calling,
provided for mobile devices globally and through desktop computers. WhatsApp
users may access WhatsApp’s services via app stores or its website located at
<whatsapp.com>.

29. WhatsApp owns the exclusive rights to several trademarks and service
marks, including the distincttve WHATSAPP word mark, having used the mark in
connection with its goods and services since at least as early as 2009.

30. In addition to its extensive common law rights, WhatsApp owns
numerous United States registrations for the WHATSAPP marks, including, but
not limited to:

a. United States Registration Number 3,939,463;
b. United States Registration Number 4,083,272;
C. United States Registration Number 5,492,738; and
d. United States Registration Number 5,520,108.

31. Copies of these registration certificates are attached to this complaint
as Exhibit 3. WhatsApp’s common law and registered WHATSAPP trademarks
are collectively referred to as the “WhatsApp Trademarks.”

32. WhatsApp’s use of the WhatsApp Trademarks in interstate commerce

has been extensive, continuous, and substantially exclusive. WhatsApp has made,

10
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 11 of 41

and continues to make, a substantial investment of time, effort, and expense in the
promotion of WhatsApp and the WhatsApp Trademarks. As a result of
WhatsApp’s efforts and use, the WhatsApp Trademarks are inextricably linked
with the products and services offered by WhatsApp.

33. The Facebook Trademarks, Instagram Trademarks, and WhatsApp
Trademarks are collectively referred to as the “Plaintiffs’ Trademarks.”
B. NVSC’s Unlawful Activities

1. NVSC’s Business Practices and Partners

34. On information and belief, NVSC is a subsidiary of Web.com, which
Owns, among other internet brands, (a) Network Solutions and Register.com, both
ICANN-accredited registrars, (b) SnapNames, which offers various domain name
registration and aftermarket services, and (c) Perfect Privacy, a domain name
registration proxy service. On information and belief, NVSC’s only business is
registering unexpired or expired domain names, generating pay-per-click revenue
from websites it posts associated with those domain names, and generating
additional revenue by selling those domain names for financial gain. Many of the
domain names that NVSC registers, traffics in, and/or uses incorporate trademarks
or confusingly similar variations of trademarks owned by third parties, such as

Plaintiffs.

11
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 12 of 41

35. On information and belief, in connection with its registration,
trafficking, and use of such domain names, and its hosting of websites in
connection with those domain names, NVSC works in active concert with other
subsidiaries of Web.com, including without limitation Network Solutions,
Register.com, SnapNames, and Perfect Privacy.

36. For example, in a June 2019 article titled New Ventures Services:
#Domain warehousing and the risk of getting served with a #UDRP, the
publication DomainGang describes NVSC as the “domain warehousing sister
company” of Network Solutions, both of which it describes as “entities under the
Web.com umbrella.” A screenshot of this article is attached to this complaint as
Exhibit 4.

37. Also, for many years, domain name consumers have complained
about the business practices of NVSC and the Web.com-affiliated registrars with
which NVSC works in active concert, including but not limited to:

a. A sitepoint.com bulletin board post titled New Venture
Services, Corp & Network Solutions? highlights numerous
consumer complaints about NVSC and its business practices
dating back to 2007. A screenshot of this bulletin board is

attached to this complaint as Exhibit 5.

12
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 13 of 41

b. Similarly, a July 2014 report titled WARNING! If You Own
Domain Names, Avoid Web.com and Its Subsidiaries and
Partners (Register.com Network Solutions, and New Ventures
Services - A.K.A. “New Vultures Services” - Among Others)
catalogued a long history of complaints related to NVSC’s
business practices, particularly its relationship with related-
registrars Network Solutions and Register.com and its business
of “park[ing the domain names] for ad revenue [and, w]hen
queried by former registrants, [] offer[ing] to sell them back (at
extortionate prices) or auction[] them off on the aftermarket.”
A screenshot of this report is attached to this complaint as
Exhibit 6.

c. An August 2014 article from dotWeekly titled New Ventures
Services Corp, Who Are They?, reported that Network
Solutions and Register.com “cherry pick[ed] expired domains
[such that] the general public is not allowed to bid in an open
auction to obtain the domain,” by transferring the cherry-picked
domain names to NVSC for re-sale. A screenshot of this article

is attached to this complaint as Exhibit 7.

13
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 14 of 41

d. In September 2015, TheDomains.com reported that an
unexpired domain name had been moved from a registrant’s
Network Solutions account to privacy protection, then
registered to NVSC, and then auctioned for sale for $36,100. A
screenshot of this report is attached to this complaint as Exhibit
8.

e. In a follow up article from December 2016 on dotWeekly titled
Network Solutions Takes Customers Valid Domain, Holds It
Hostage, the publication reported that the “expired domains
always fit a pattern. Expire, go under privacy, come out and
appear in whois as New Ventures Services Corp.” This article
documents in detail a situation in which Network Solutions had
wrongly transferred an unexpired domain name to NVSC,
which then demanded payment from the rightful registrant for
its return. A screenshot of this article is attached to this
complaint as Exhibit 9.

f. In December 2017, on a NamePros.com post titled Network
Solutions - New Ventures Services Corp Stole My Domain, a
domain name registrant reported that NVSC had demanded

$8,000 to return an unexpired domain name registration that

14
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 15 of 41

Network Solutions had transferred to NVSC, even though the
registrant had paid for a lengthy registration period. The
registrant had originally paid $13,500 for the domain. A
screenshot of this report is attached to this complaint as Exhibit
10.

g. In February 2018, again on NamePros.com in a post titled J
bought DomainNames.com from NetworkSolutions, but they
took it back, another domain name registrant reported that
Network Solutions and NVSC had colluded to deprive him of
the registration of a properly-purchased domain name. A
screenshot of this report is attached to this complaint as Exhibit
11.

38. On information and belief, NVSC and Web.com are closely
connected. NVSC shares or shared many of Web.com’s customer-facing
resources, including: (a) NVSC’s website contains a link to Web.com’s help page
and (b) phone numbers connected to NVSC lead to an automated message
directing callers to Web.com’s help page.

39. Inaddition, Web.com’s in-house legal counsel has represented NVSC

in multiple legal proceedings, including (a) at least two Uniform Domain-Name

15
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 16 of 41

Dispute-Resolution Policy! (“UDRP”) cases in which NVSC was ordered to
transfer domain names that infringed third parties’ trademark rights and (b) a
cybersquatting and trademark infringement lawsuit in federal district court in
which Web.com and NVSC were both named as defendants, Showa Glove, Co. v.
Web.com Group, Inc., et al., No. 3:18-cv-00383-TJC-JBT (M.D. Fla.).

40. Asaconsequence of its business of registering, trafficking in, and
using trademark-based domain names, working closely with Web.com and
affiliated subsidiaries, NVSC has been found to have violated the UDRP by
registering and using domain names that violate a third party’s trademark rights
with a bad faith intent to profit. In each of more than 30 published decisions, a
UDRP arbitration panel ordered domain names to be transferred from NVSC to the
rightful third-party trademark owner.

2. NVSC Registers Infringing Domain Names with a Bad Faith
Intent to Profit

41. Asof March 29, 2021, NVSC registered, trafficked in, and/or used at
least the following 74 Infringing Domain Names that are identical or confusingly

similar to Plaintiffs’ Trademarks:

 

Domain Names that Infringe the Facebook Trademarks

 

 

facebookbusinessleads.com faceebbok.com

 

 

 

'The UDRP is an arbitration procedure mandated by the registration agreements
for many top level domains.

16

 
Case 3:21-cv-00697-MEM

Document 1 Filed 04/15/21 Page 17 of 41

 

 

facebbock.com
facebooc.net
facebooked.net
facebppook.com

facedebook.com

 

faceeboock.com
fbooki.com
hevfacebook.com
krzfacebook.com

winkactionphoto-facebook.com

 

 

Domain Names that Infringe the Instagram Trademarks

 

 

hacksdoinsta.com
instagrambypass.com
helps-instagram.com
instagram-login.com
9instagram.com
captionsforinsta.com
ezinstafollowers.com
httpinstagram.com
instafollowers.info
instafollower98.com
instafollowerhits.com
instafollowerlikes.com

instagram-bio.com

 

instagram-money-maker.com
instagrammonster.com
instagram-online.com
instagrampawrentspalooza.com
instagramphotography.com
instagramservers.com
instagramsor.com
instagramtag.com
instagramtakipcikazan.net
instagramtweet.com
legal-instagram.com
mafiainstagram.com

miinstagram.com

 

17

 

 
Case 3:21-cv-00697-MEM

Document 1 Filed 04/15/21 Page 18 of 41

 

 

instagram-computer.com
instagramedu.com
instagramforinsurance.com
instagramhammer.com
instagramhd.com
instagramhelping.com
instagramheroes.com

instagramhub.com

 

plusinstagram.com
popinstagram.com
reportinstagram.com
real-insta-followers.com
robotinstagram.com
taginstagram.com
the-instagram.com

unblockinstagram.com

 

 

Domain Names that Infringe the WhatsApp Trademarks

 

 

hackearwhatsapp.com
installwhatsapps.com
whatsapp-help.com
hawhatsapp.com
multi-whatsapp.com
whatsap-beta.com
whatsapp8.com
whatsappforpc.com
whatsapphouse.com

whatsappid.com

 

whatsappin.com
whatsappinternet.com
whatsappmax.com
whatsapppromotion.com
whatsappsecrets.com
whatsappsms.com
whatsappsoft.com
whatsapp-tools.com
world-whatsapp.com

yoyowhatsapp.com

 

18

 

 
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 19 of 41

42. Plaintiffs’ Trademarks were famous or distinctive when NVSC
registered the Infringing Domain Names.

43. The Infringing Domain Names either incorporate Plaintiffs’
Trademarks or are confusingly similar misspellings of Plaintiffs’ Trademarks. For
example, facebooked.net, instagrambypass.com, and hackearwhatsapp.com all
incorporate identical versions of one of Plaintiffs’ Trademarks and facebooc.net is
a common and confusingly similar typographical misspelling of the Facebook
Trademarks.

44. In addition, many of the Infringing Domain Names use one of
Plaintiffs’ Trademarks (or a confusingly similar variation thereof) juxtaposed to a
generic term commonly used in connection with the goods and/or services
associated with Plaintiffs’ businesses, such as winkactionphoto-facebook.com,
instagram-login.com, and installwhatsapps.com. Other Infringing Domain Names
also use Plaintiffs’ Trademarks with other non-differentiators such as articles (e.g.,
the-instagram.com) or basic terms (e.g., whatsapp-tools.com).

45. For all Infringing Domain Names, NVSC is listed as the registrant
organization, and all but one of the Infringing Domain Names list a Post Office
box located in Drums, Pennsylvania, United States. A copy of WHOIS data for

each of the Infringing Domain Names is attached to this complaint as Exhibit 12.

19
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 20 of 41

3. NVSC Traffics in Infringing Domain Names with a Bad Faith
Intent to Profit

46. NVSC also traffics in the Infringing Domain Names by offering 67 of
the 74 Infringing Domain Names for sale.

47. Some of the Infringing Domain Names’ WHOIS data lists the
“Registrant Name,” “Admin Name,” and/or “Tech Name” as “THIS DOMAIN
MAY BE FOR SALE AT HTTPS://WWW.NETWORKSOLUTIONS.COM.”
Network Solutions is also often listed as the sponsoring registrar for the Infringing
Domain Names. Again, for all Infringing Domain Names, NVSC is listed as the
registrant organization.

48. On information and belief, Network Solutions facilitates and collects
payments related to the sale of domain names by NVSC, including by providing
customer support services. Network Solutions customer support personnel have
represented to consumers that NVSC and Network Solutions are related
companies.

49. Many of the Associated Websites state that the particular Infringing
Domain Name “may be for sale,” and that the Internet user can click on a link to
inquire further. For example, as shown below, the Associated Website for the

Infringing Domain Name whatsappid.com had a yellow banner across the top

20
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 21 of 41

stating “The domain whatsappid.com may be for sale”:

e domain whatsappid.com may be for salé-P

Whatsappid.com

ease click here to inquire

   
  

 

Related Searches:

x Ae ce sy teed tite
erin Cr[e)

WhatsApp For Nokia
Free Text Messaging
Best Messaging Applications

iPhone Text App

ete mem ate (e hie}

Be) ots eyelet) tel
Applications

WhatsApp Messenger Download WhatsApp for Nokia Free Text Messaging

50. Ifan Internet user clicks on the link in the banner at the top of the
Associated Website for the Infringing Domain Name whatsappid.com, a Network
Solutions landing page appears stating that the Infringing Domain Name
whatsappid.com is not available, but offering to sell other domain names that

incorporate Plaintiffs’ Trademarks or confusingly similar variations thereon.

21
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 22 of 41

network
solutions Xu 2 @ ¥ @ oo:

RENEW SERVICES

SEARCH

whatsappid Org info biz

net co

Only show me: Domains you might like

© oeersoones

51. Some of the Infringing Domain Names resolve to Associated
Websites that explicitly state that the Internet user can “Buy this domain.” For
example, as shown below, the Associated Website for the Infringing Domain
Name facebppook.com had an orange banner across the top stating “Buy this

domain’’:

22
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 23 of 41

Online Playing Games

Facebook Privacy Change

Free Business Email Account

Order Meals Delivered

Video Game

 

52. Ifan Internet user clicks on the link in the banner at the top of the
Associated Website for the Infringing Domain Name facebppook.com, a Network
Solutions landing page appears offering to sell the Infringing Domain Name

facebppook.com for $300.

23
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 24 of 41

* (Pf networksolutions.com/domas-name-registraton/prenmumn-domain-name-search-nenulis sp totesds 100 fichckad= TOOK omanName vr O © * @
network . aciinisia eta cs ;
solutions eM @ z O&

RENEW SERVICES

Don't settle. Get the domain you want.

facebppook.com
ieee tom es epee) fe o8 0B

Dee ene moa ee ise ol

 

53. NVSC’s website, using the domain name newvcorp.com, featured an

online form to contact NVSC, pictured below:

24
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 25 of 41

Email: admin@newvcorp.com
VENTURES

 

@ Home
Contact Us

ivacy icy Domain Name*
@ = Privacy Policy

Did you previously own this domain?*
Yes
No

Name

First Name* Last Name’

Email Address*
Phone Number (including area or country code)*
Subject*

Message*

4
Submit

Please complete the form below to contact us with regards to one or more of our premium domains. We
will review offers of $500 USD or more.

54. Consistent with NVSC’s business of registering domain names
recently registered by third parties, the NVSC form asks whether the individual
filling out the form is the “previous[]” owner of the domain. Consistent with
NVSC’s business of selling trademark-based domain names for profit, the form
also states that, “with regards to one or more of our premium domains ... [w]e
[NVSC] will review offers of $500 USD or more,” which is far more than the cost
of the registration. A screenshot of this form is also attached to this complaint as

Exhibit 13.

25
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 26 of 41

55. The domain name associated with this form, newvcorp.com, has been
registered to Perfect Privacy, and the sponsoring registrar was Register.com.
According to Perfect Privacy’s website, Perfect Privacy is a “Web.com Company,”
and “Perfect Privacy® is a registered trademark of Web.com Group, Inc.” A
screenshot of Perfect Privacy’s website is attached to this complaint as Exhibit 14.
According to Web.com’s 2017 SEC Form 10-K Exhibit 21.1, Register.com is a
subsidiary of Web.com. Newvcorp.com is currently registered to NVSC, listing
the Drums, Pennsylvania Post Office Box as its address. Copies of the WHOIS
data for newvcorp.com during Perfect Privacy’s registration and the current
WHOIS data are attached to this complaint as Exhibit 15.

56. Between 2013 and 2017, NVSC published lists of tens of thousands of
domain names available for sale on the domain name sales page of its website.
Numerous domain names published on these lists incorporate Plaintiffs’
Trademarks or terms that are confusingly similar to Plaintiffs’ Trademarks,
including facebookonline.net, instagramfeed.com, and whatsapps.com. Some of
the Infringing Domain Names that NVSC still owns appeared on these lists.

57. On information and belief, NVSC works in concert with other
Web.com-related entities to transfer domain name registrations between these
related entities. For example, the domain name ak-instagram.com was passed back

and forth between NVSC and Perfect Privacy at least twice between 2014 and

26
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 27 of 41

2016. Similarly, the domain jamesholmesfacebook.com was transferred from
NVSC to Perfect Privacy in July 2014, with Register.com listed as the sponsoring
registrar in each record.

58. In addition to the 74 Infringing Domain Names registered by NVSC,
NVSC has previously registered, as the registrant or registrant organization, at least
204 other domain names that incorporate Plaintiffs’ Trademarks or terms that are
confusingly similar to Plaintiffs’ Trademarks (the “Past Infringing Domain
Names”). A list of these Past Infringing Domain Names and a copy of the WHOIS
data is attached hereto as Exhibit 16.

4. NVSC Uses Infringing Domain Names with a Bad Faith Intent to
Profit from Plaintiffs’ Trademarks

59. Consistent with its well-documented business practices, NVSC also
uses the Infringing Domain Names with a bad faith intent to profit from “pay-per-
click” revenue generated from the Infringing Domain Names and Associated
Websites. NVSC uses 63 of the 74 Infringing Domain Names in connection with
similarly-designed “pay-per-click” Associated Websites. As of March 29, 2021,
11 of the 74 Infringing Domain Names did not resolve to an active “pay-per-click”
website.

60. On information and belief, NVSC intends that the Infringing Domain
Names will attract a large number of Internet users, and intends to divert

consumers to the Associated Websites, which host revenue-generating content or

27
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 28 of 41

links to other websites. On information and belief, each time a diverted consumer
visits these Associated Websites and clicks on one of the links or advertisements,
NVSC earns revenue. Many of the Associated Websites use Plaintiffs’
Trademarks and other well-known brands to confuse users into clicking on links to
generate additional revenue. Screenshots of the active Associated Websites
located at the Infringing Domain Names are attached to this complaint as Exhibit
17.

61. For example, as shown below, the Associated Website for the
Infringing Domain Name whatsappid.com contained links that include the
WhatsApp Trademarks and other well-known brands Nokia, iPhone, and
Windows. On information and belief, NVSC generates revenue each time a

consumer is diverted to and clicks on one of these trademark-based links.

28
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 29 of 41

The domain whatsappid.com may be for sale. Please click here to inquire

Whatsappid.com

Related Searches:

ley Wye lore (ty
a Download

WhatsApp For Nokia

Free Text Messaging

Best Messaging Applications

iPhone Text App

EST te meee tells

Peay tla tlt
Applications

WhatsApp Messenger Download |) WhatsApp for Nokia |) Free Text Messaging

 

62. Some of the Associated Websites have also been flagged for
suspected phishing and other nefarious website activities as shown below in a
security warning when trying to access the Associated Website for the Infringing

Domain Name instagramservers.com.

29
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 30 of 41

€ © Q — & Dangerous | instagramservers.com rk G9 BO Bw *

rN

Deceptive site ahead

Attackers on instagramservers.com may trick you into doing something dangerous like
TEU ere tweet Reuter MeL Cem tele eile) om eka Leta cae) ep

numbers, or credit cards). Learn more

Hide details Back to safety

Google Safe Browsing recently detected phishing on instagramservers.com. Phishing sites

pretend to be other websites to trick you.

a detection problem or, ff you understand the nsks to your security, Visit

 

63. Also consistent with its history of attempting to profit from third-party
trademark rights, NVSC has a history of cybersquatting on other well-known or
famous trademarks, or confusingly similar variations of such trademarks. NVSC
has been found to have violated the UDRP by registering and using in bad faith
domain names that were identical or confusingly similar to many other well-known
trademarks, including, for example, AMAZON, IKEA, and STATE FARM.

64. On information and belief, NVSC used the Past Infringing Domain

Names with a bad faith intent to profit.

30
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 31 of 41

COUNT I

Violation of the Anti-Cybersquatting Consumer Protection Act
(15 U.S.C. § 1125(d))

65. Plaintiffs reallege and incorporate by reference all of the preceding
paragraphs.

66. Plaintiffs’ Trademarks were distinctive or famous and federally
registered at the time of NVSC’s registration of the Infringing Domain Names and
Past Infringing Domain Names.

67. The Infringing Domain Names and Past Infringing Domain Names are
identical or confusingly similar to one or more of Plaintiffs’ Trademarks.

68. The Infringing Domain Names are dilutive of one or more of the
Facebook Trademarks and Instagram Trademarks.

69. NVSC registered, trafficked in, or used the Infringing Domain Names
and Past Infringing Domain Names with a bad faith intent to profit from Plaintiffs’
Trademarks.

70. NVSC does not have any trademark or other intellectual property
rights in the Infringing Domain Names or Past Infringing Domain Names.

71. The Infringing Domain Names and Past Infringing Domain Names do
not consist of the legal name of NVSC, nor do they consist of a name that is

otherwise commonly used to identify NVSC.

31
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 32 of 41

72. NVSC has not made any prior use of the Infringing Domain Names or
Past Infringing Domain Names in connection with the bona fide offering of any
goods or services.

73. NVSC has not made a bona fide noncommercial or fair use of
Plaintiffs’ Trademarks on a website accessible at any of the Infringing Domain
Names or Past Infringing Domain Names.

74. NVSC registered, trafficked in, or used the Infringing Domain Names
and Past Infringing Domain Names to divert consumers to associated websites for
NVSC’s commercial gain by creating a likelihood of confusion as to the source,
sponsorship, affiliation, or endorsement of the associated websites.

75. NVSC offered to transfer, sell, or otherwise assign the Infringing
Domain Names and Past Infringing Domain Names for financial gain without
having used, or having an intent to use, the Infringing Domain Names or Past
Infringing Domain Names in the bona fide offering of any goods or services.

76. NVSC has registered at least 21 Infringing Domain Names which
NVSC knows are identical or confusingly similar to the WhatsApp Trademarks
that were distinctive at the time of registration of the Infringing Domain Names.

77. NVSC has registered at least 53 Infringing Domain Names which
NVSC knows are dilutive of the Facebook Trademarks and Instagram Trademarks

that were famous at the time of registration of the Infringing Domain Names.

32
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 33 of 41

78. NVSC did not believe or have reasonable grounds to believe that the
use of the Infringing Domain Names or Past Infringing Domain Names was fair
use or otherwise lawful.

79. NVSC’s acts constitute cybersquatting in violation of 15 U.S.C.

§ 1125(d).

80. As aconsequence of NVSC’s cybersquatting, Plaintiffs have been and
will continue to be irreparably harmed unless enjoined by this Court. Therefore,
Plaintiffs have no adequate remedy at law and are entitled to injunctive relief,
including transfer of the Infringing Domain Names to Plaintiffs.

81. NVSC knew or should have known of Plaintiffs’ rights in Plaintiffs’
Trademarks, and NVSC’s infringement has been knowing, willful, and deliberate,
making this an exceptional case within the meaning of 15 U.S.C. § 1117 and
entitling Plaintiffs to recover their attorneys’ fees incurred in connection with this
action.

82. Plaintiffs are entitled to recover NVSC’s profits, Plaintiffs’ actual
damages trebled, and the costs of this action. Instead of actual damages and
profits, Plaintiffs may, at their election, be awarded statutory damages of $100,000
per Infringing Domain Name and Past Infringing Domain Name, 15 U.S.C.

§ 1117(d).

33
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 34 of 41

COUNT II

Federal Trademark and Service Mark Infringement
(15 U.S.C. § 1114)

83. Plaintiffs reallege and incorporate by reference all of the preceding
paragraphs.

84. Each Plaintiff owns and has continuously used its respective
trademarks such that Plaintiffs’ Trademarks have come to mean, and are
understood by consumers to signify, the respective Plaintiffs and their goods and
services.

85. As described above, NVSC uses Plaintiffs’ Trademarks in the
Infringing Domain Names and used Plaintiffs’ Trademarks in the Past Infringing
Domain Names to divert Internet users to NVSC’s revenue-generating associated
websites and in connection with the advertised sale of the Infringing Domain
Names and Past Infringing Domain Names.

86. NVSC’s actions constitute use in interstate commerce of a
reproduction, counterfeit, copy, or colorable imitation of registered trademarks of
Plaintiffs in connection with the sale, offering for sale, distribution, or advertising
of goods or services on or in connection with which such use is likely to cause
confusion or mistake, or to deceive, in violation of 15 U.S.C. § 1114.

87. NVSC has used and continues to use Plaintiffs’ Trademarks without

Plaintiffs’ authorization.

34
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 35 of 41

88. As aconsequence of NVSC’s unauthorized use of Plaintiffs’
Trademarks, Plaintiffs have been and will continue to be irreparably harmed unless
enjoined by this Court. Therefore, Plaintiffs have no adequate remedy at law and
are entitled to injunctive relief.

89. NVSC knew or should have known of Plaintiffs’ rights in Plaintiffs’
Trademarks, and NVSC’s infringement has been knowing, willful, and deliberate,
making this an exceptional case within the meaning of 15 U.S.C. § 1117 and
entitling Plaintiffs to recover their attorneys’ fees incurred in connection with this
action.

90. Plaintiffs are entitled to recover NVSC’s profits, Plaintiffs’ actual
damages trebled, and the costs of this action.

COUNT Il
Federal Trademark and Service Mark Infringement and False Designation of
Origin
(15 U.S.C. § 1125(a))

91. Plaintiffs reallege and incorporate by reference all of the preceding
paragraphs.

92. Plaintiffs’ Trademarks are distinctive marks that are associated with
Plaintiffs and identify their respective businesses, products, and services.

93. NVSC’s actions constitute use in interstate commerce of a false

designation of origin, false or misleading description of fact, or false or misleading

35
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 36 of 41

representation of facts that is likely to cause confusion or mistake, or to deceive as
to the affiliation, connection, or association of the goods and services with
Plaintiffs, or as to origin, sponsorship, or approval of the goods and services
provided by NVSC in violation of 15 U.S.C. § 1125(a).

94. Asaconsequence of NVSC’s unauthorized use of Plaintiffs’
Trademarks, Plaintiffs have been and will continue to be irreparably harmed unless
enjoined by this Court. Therefore, Plaintiffs have no adequate remedy at law and
are entitled to injunctive relief.

95. This is an exceptional case within the meaning of 15 U.S.C. § 1117
and entitling Plaintiffs to recover their attorneys’ fees incurred in connection with
this action.

96. Plaintiffs are entitled to recover NVSC’s profits, Plaintiffs’ actual
damages trebled, and the costs of this action.

COUNT IV
Federal Trademark Dilution of the Facebook Trademarks and Instagram
Trademarks
(15 U.S.C. § 1125(c))

97. Plaintiffs reallege and incorporate by reference all of the preceding
paragraphs.

98. The Facebook Trademarks and Instagram Trademarks are famous, as

that term is used in 15 U.S.C. § 1125(c), and were famous before NVSC’s use of

36
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 37 of 41

them and variations of them in commerce. This fame is based on, among other
things, the inherent distinctiveness and federal registration of each of the Facebook
Trademarks and Instagram Trademarks as well as the extensive and exclusive
worldwide use, advertising, promotion, and recognition of them.

99. NVSC’s use of the Facebook Trademarks and Instagram Trademarks,
and variations thereof, in commerce is likely to cause dilution by blurring or
dilution by tarnishment of these trademarks.

100. NVSC’s acts constitute dilution by blurring or dilution by tarnishment
in violation of 15 U.S.C. § 1125(c), entitling Facebook and Instagram to relief.

101. NVSC has unfairly profited from its conduct.

102. NVSC damaged the goodwill associated with the Facebook
Trademarks and Instagram Trademarks and will continue to cause irreparable
harm.

103. Facebook’s and Instagram’s remedy at law is not adequate to
compensate them for injuries inflicted by NVSC. Accordingly, Facebook and
Instagram are entitled to permanent injunctive relief pursuant to 15 U.S.C. § 1116.

104. Because NVSC acted willfully, Facebook and Instagram are entitled
to damages, and those damages should be trebled pursuant to 15 U.S.C. § 1117.

105. Plaintiffs are entitled to recover NVSC’s profits, Plaintiffs’ actual

damages, and the costs of this action.

37
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 38 of 41

106. This is an exceptional case within the meaning of 15 U.S.C. § 1117
and entitling Plaintiffs to recover their attorneys’ fees incurred in connection with
this action.

REQUEST FOR RELIEF
WHEREFORE, Plaintiffs request judgment against NVSC, including
without limitation the Related Entity Does, as follows:
A. That judgment be entered in Plaintiffs’ favor on all claims.
B. That the Court find that:
(i). NVSC has registered, trafficked in, and used one or more of the
Infringing Domain Names and Past Infringing Domain Names with
a bad faith intent to profit from Plaintiffs’ Trademarks in violation
of 15 U.S.C. § 1125(d);
(ii). NVSC has infringed the rights of Plaintiffs in the federally
registered Facebook Trademarks, Instagram Trademarks, and
WhatsApp Trademarks in violation of 15 U.S.C. § 1114(1);
(iii). |. NVSC has infringed the rights of Plaintiffs in the Facebook
Trademarks, Instagram Trademarks, and WhatsApp Trademarks in

violation of 15 U.S.C. § 1125(a); and

38
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 39 of 41

(iv). NVSC has diluted the rights of Facebook and Instagram in the
federally registered Facebook Trademarks and Instagram
Trademarks in violation of 15 U.S.C. § 1125(c).

C. That each of the above acts was willful, knowing, and/or deliberate.

D. That the Court issue a permanent injunction enjoining and restraining
NVSC, including without limitation the Related Entity Does, and their
officers, agents, servants, employees, attorneys, successors, and assigns, and
all other persons who are in active concert with or in participation with or
affiliated with NVSC, from:

(i). Registering, trafficking in, or using, with a bad faith intent to
profit, any domain name that is identical or confusingly similar to
Plaintiffs’ Trademarks; and

(ii). Engaging in any use of Plaintiffs’ Trademarks, or any mark or
designation, in connection with any domain name, that is likely to
cause confusion, or to cause mistake as to the affiliation of that use
with Plaintiffs.

E. That the Court issue an order requiring NVSC, including without limitation
the Related Entity Does, to transfer the Infringing Domain Names to
Plaintiffs by reason of NVSC’s cybersquatting in accordance with 15 U.S.C.

§ 1125(d)(1)(C).

39
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 40 of 41

F, That Plaintiffs be awarded damages for NVSC’s trademark infringement and
false designation of origin, including compensatory damages, NVSC’s
profits, and all other damages permitted by law, including that these
damages be trebled due to NVSC’s willfulness as permitted by the
provisions of 15 U.S.C. § 1117.

G. That NVSC be ordered to account for and disgorge to Plaintiffs all amounts
by which NVSC has been unjustly enriched by reason of the unlawful acts
complained of.

H. That, at Plaintiffs’ election instead of actual damages or profits, Plaintiffs be
awarded $100,000 in statutory damages for each of the Infringing Domain
Names and Past Infringing Domain Names by reason of NVSC’s
cybersquatting in accordance with the provisions of 15 U.S.C. § 1117.

I. That Plaintiffs be awarded pre-judgment and post-judgment interest on all
damages awarded against NVSC.

J. That Plaintiffs be awarded its costs incurred in this suit, including but not
limited to reasonable attorneys’ fees.

K. For such other relief as the Court deems just and proper.

DEMAND FOR JURY TRIAL
Plaintiffs Facebook, Inc, Instagram, LLC, and WhatsApp LLC hereby

demand a trial by jury to decide all issues so triable in this case.

40
Case 3:21-cv-00697-MEM Document1 Filed 04/15/21 Page 41 of 41

Dated: April 15, 2021

Royer Cooper Cohen Braunfeld LLC

By: _/s Barry L. Cohen
Barry L. Cohen, Bar No. 68864
bcohen@rccblaw.com
101 West Elm Street, Suite 400
Conshohocken, PA 19428
Telephone: 484.362.2628
Facsimile: 484.362.2630

 

PERKINS COIE LLP

William C. Rava, (pro hac vice
forthcoming)
WRava@perkinscoie.com
Fabricio Vayra, (pro hac vice
forthcoming)
FVayra@perkinscoie.com
Jacob P. Dini, (pro hac vice
forthcoming)
JDini@perkinscoie.com

1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Telephone: 206.359.8000
Facsimile: 206.359.9000

Attorneys for Plaintiffs
Facebook, Inc., Instagram, LLC, and
WhatsApp LLC.

41
